                 Case 3:20-cv-00092-BAJ-EWD                    Document 41           09/09/20 Page 1 of 3




                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA


       MCARTHUR GRIFFIN                                                                  CIVIL ACTION

       VERSUS
                                                                                         NO. 20-92-BAJ-EWD
       REC MARINE LOGISTICS,
       LLC, ET AL.
                                                             ORDER

                The deadlines established below are based on the parties’ submissions and are final

       deadlines. In accordance with Federal Rule of Civil Procedure 16(b), the following deadlines are

       established:

                1.       The deadline to join other parties or to file a motion for leave to amend the pleadings
                         is November 18, 2020.1

                2.       Discovery must be completed as follows:

                         a.       Exchanging initial disclosures required by F.R.C.P. 26(a)(1): N/A

                         b.       Filing all discovery motions and completing all discovery except experts:
                                  April 21, 2021

                         NOTE: Any motions filed regarding discovery must be accompanied by a
                         certificate of counsel for the moving party, stating that counsel have conferred in
                         person or by telephone for purposes of amicably resolving the issues and stating
                         why they are unable to agree or stating that opposing counsel has refused to so
                         confer after reasonable notice. If a motion involves written discovery, the motion
                         must also specifically state which requests are being objected to and the basis of
                         each objection.

                         c.       Disclosure of identities and resumés of experts:
                                  Plaintiff(s):          January 20, 2021
                                  Defendant(s):          February 19, 2021




       1
         Any proposed amended pleading shall be comprehensive and include all relevant allegations as revised,
       supplemented or amended such that it will become the operative pleading without reference to any other document in
       the record. Any amendment sought under Fed.R.Civ.P. 15(a)(2) requires leave of court whether or not the opposing
       party consents even if filed before this deadline, however the movant shall advise whether the opposing party consents.
       See LR 7(e).




Jury
          Case 3:20-cv-00092-BAJ-EWD                     Document 41           09/09/20 Page 2 of 3




                  d.       Expert reports must be submitted to opposing parties as follows:
                           Plaintiff(s):         February 19, 2021
                           Defendant(s):         March 22, 2021

                  e.       Discovery from experts must be completed by April 21, 2021

         3.       Deadline to file dispositive motions and Daubert motions: June 7, 2021

         4.       Deadline to file pre-trial order: September 27, 20212

         5.       Deadline to file motions in limine: October 25, 2021. Responses to motions in
                  limine shall be filed within the time period provided by the local rules.

         6.       Deadline to file an affidavit of settlement efforts: November 8, 2021

         7.       Pre-trial conference date: October 14, 2021 at 3:00 p.m. in the chambers of the
                  Honorable Brian A. Jackson.

         8.       Deadline to submit joint jury instructions, voir dire, verdict forms, and trial briefs
                  to the presiding judge: November 29, 2021

                  The information regarding the Honorable Brian A. Jackson’s pretrial order
                  may be found on the court's website at (http://www.lamd.uscourts.gov) under
                  “Judges’ Info.”

         9.       A 5-day jury trial is scheduled for 8:30 a.m. beginning on December 13, 2021
                  in Courtroom 2.

         The time limits set forth in this order shall not be modified except by leave of court upon

a showing of good cause. Joint, agreed or unopposed motions to extend scheduling order deadlines

will not be granted automatically. All motions to extend scheduling order deadlines must be

supported by facts sufficient to find good cause as required by Rule 16, Fed.R.Civ.P. Extensions

of deadlines governing discovery must be supported with information describing the discovery

already completed, what necessary discovery remains, the parties’ efforts to complete the

remaining discovery by the deadline, and any additional information showing that the parties have




2
  Motions to extend or otherwise modify this date and the dates/deadlines that follow shall be directed to the district
judge.
         Case 3:20-cv-00092-BAJ-EWD            Document 41       09/09/20 Page 3 of 3




diligently pursued their discovery. Further, a motion to extend any deadline set by this Order must

be filed before its expiration.

        Parties are directed to consult the Middle District’s Administrative Procedures which

contains additional mandatory filing rules and procedures. The Administrative Procedures are

available for viewing and download on the court’s website (http://www.lamd.uscourts.gov) under

“E-Filing,” “CM/ECF Info,” “Administrative Procedures.”

        The parties may contact the court at (225) 389-3584 should they wish to schedule a

settlement conference.

        Signed in Baton Rouge, Louisiana, on September 9, 2020.


                                             S
                                             ERIN WILDER-DOOMES
                                             UNITED STATES MAGISTRATE JUDGE
